Citation Nr: 0001335	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  95-16 680	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Hartford, Connecticut



THE ISSUES

1.  Entitlement to a higher rating for mechanical low back 
pain, currently rated 20 percent disabling.

2.  Entitlement to an increased rating for a right knee 
disorder, currently rated 10 percent disabling.

3.  Entitlement to an increased rating for a left knee 
disorder, currently rated 10 percent disabling.



REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel


INTRODUCTION

The veteran had active military service from August 1990 to 
December 1993.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an August 1994 
rating decision by the RO which granted service connection 
for mechanical low back pain and assigned a 10 percent 
rating; the veteran appealed for a higher rating.  The case 
also comes before the Board on appeal from a May 1995 rating 
decision which denied an increase in a single 10 percent 
rating for bilateral patellofemoral pain syndrome.

In July 1997, the Board remanded the claims to the RO for 
further development.

In February 1999, the RO granted a higher rating of 20 
percent for the low back disorder.  The RO also granted a 
separate 10 percent rating for the right knee disorder and a 
separate 10 percent rating for the left knee disorder.  The 
veteran has not indicated she is satisfied with these 
ratings; thus the claims for higher ratings are still before 
the Board.  AB v. Brown, 6 Vet.App. 35 (1993).



FINDINGS OF FACT

1.  The veteran's low back disorder is manifested by no more 
than moderate limitation of motion or moderate lumbosacral 
strain.

2.  The veteran's right knee patellofemoral pain syndrome is 
manifested by complaints of pain, but there is essentially 
full range of motion of the knee, and the joint is stable 
with the exception of slight recurrent subluxation of the 
patella.

3.  The veteran's left knee patellofemoral pain syndrome is 
manifested by complaints of pain, but there is essentially 
full range of motion of the knee, and the joint is stable 
with the exception of slight recurrent subluxation of the 
patella.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a 
low back disability have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a, Code 5292, 5295 (1999).

2.  The criteria for a rating in excess of 10 percent for a 
right knee disorder have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a, Codes 5257, 5260, 5261 
(1999).

3.  The criteria for a rating in excess of 10 percent for a 
left knee disorder have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a, Codes 5257, 5260, 5261 
(1999).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran had active military service from August 1990 to 
December 1993.  Her service medical records show she 
complained of bilateral knee pain and wore knee braces.  She 
was diagnosed as having bilateral patellofemoral 
malalignment.  In November 1993, she was diagnosed as having 
mechanical low back pain.

In December 1993, she filed a claim of service connection for 
a bilateral knee disorder.

In 1994 she submitted statements to the effect that her 
physical activities were limited as a result of bilateral 
knee pain.  She stated she could not do her job or take an 
aerobics class without experiencing pain.  She stated that 
walking also caused discomfort.

On January 1994 VA general examination, the veteran 
complained of low back pain and bilateral knee pain.  She had 
a good range of motion but had mild spasm over the paraspinal 
muscles.  Low back strain and bilateral chondromalacia of the 
patella were diagnosed.

A January 1994 VA orthopedic examination reveals the veteran 
complained of bilateral knee pain.  She stated she was 
markedly limited in her ability to ascend and descend stairs 
due to pain.  Physical examination revealed a normal heel/toe 
gait with mild hyperpronation bilaterally.  When standing, 
she had good flexibility.  Her  iliotibial bands and 
hamstrings were not tight bilaterally.  She had 
underdevelopment of the vastus medialis oblique bilaterally.  
She demonstrated marked tenderness under the medial and 
lateral facets of the patella bilaterally.  She had marked 
positive provocative maneuvers for retropatellar pain.  The 
remainder of the knee was intact.  Her ligaments were intact 
and there was no medial or lateral joint line tenderness.  X-
ray studies were unremarkable.

The examiner assessed bilateral patellofemoral syndrome as a 
result of fitness training for the Air Force Academy.  The 
examiner stated the veteran was markedly limited in her 
ability to perform daily activities as a result of pain and 
that she needed physical therapy.  

In August 1994, the RO granted service connection for 
mechanical low back pain, assigning a 10 percent rating.  

VA outpatient treatment reports from August 1994 and 
September 1994 show the veteran complained of back and 
bilateral knee pain.  A September 1994 evaluation of the 
lumbar spine revealed the veteran complained of back pain.  
Range of motion studies revealed 30 degrees of extension, 
bilateral lateral flexion to 35 degrees, and bilateral 
rotation to 40 degrees.  

Physical examination of the knees in October 1994 revealed 
negative Lachman and anterior drawer signs.  She had a full 
range of motion.  Her strength was 5/5.  She had no ligament 
laxity but had laxity of the patellae.  She had no 
dislocations.  The examiner diagnosed subluxating patellae.

In October 1994, the orthopedic clinic referred the veteran 
to physical therapy due to bilateral subluxating of the 
patella.  

During a December 1994 RO hearing, the veteran stated she had 
pain and swelling of the knees.  She stated she had problems 
bending.  She stated she would have problems if she were to 
sit or walk for prolonged periods of time.  She reported 
having problems performing physical activities.

In a February 1995 statement, the veteran asserted she was 
entitled to a rating in excess of 10 percent for her service-
connected back disorder.  She stated she had pain and 
weakness of the back.  She reported that sitting, standing, 
or driving would sometimes cause back pain.  She stated that 
she was no longer able to perform physical activities due to 
her back disorder.

In March 1995, the RO hearing officer granted service 
connection for bilateral patellofemoral pain syndrome and 
assigned a single 10 percent rating.

During an April 1995 VA examination, the veteran reported she 
developed back and knee pain in service.  Physical 
examination revealed she wore a right knee support brace.  
She was in no acute distress.  Evaluation of her back 
demonstrated her to have full flexion with mild aching in the 
region of the lower lumbar musculature, but no spasm.  
Hyperextension was possible to -10 degrees but she did have a 
mild increase in low back muscle discomfort.  On lateral 
bending she was able to reach approximately 20 degrees with 
only some increase in discomfort in the left lower lumbar 
musculature, but not on the right when she went to either 
side.  Lateral rotation appeared to be fairly normal to 
approximately 20 to 30 degrees with similar discomfort 
elicited in the left lower lumbar musculature.  Straight leg 
raising tests bilaterally were negative and strength in the 
lower extremities was normal.  She had a full range of motion 
of both knees without evidence of swelling or effusion.  
There was mild aching bilaterally, right side greater than 
the left, when passive patellar subluxation was attempted.

The examiner stated that the overall impression was that the 
veteran continued to suffer from relatively significant 
subjective pains in the low back on a fairly regular basis, 
requiring her to take muscle relaxants and Motrin on a 
regular basis.  He stated the veteran used a lumbar support 
pillow which helped only moderately with discomfort.  He 
stated the veteran had patella subluxation and chondromalacia 
patella of the knees which was common in woman.  He related 
that most of her complaints were relatively subjective but 
real.  

In May 1995, the RO denied a rating in excess of 10 percent 
for low back pain and denied a rating in excess of 10 percent 
for bilateral patellofemoral syndrome.

In June 1995, the veteran complained of back pain and was 
noted to have a chronic low back strain.  In July 1995, 
physical examination revealed no patella subluxation.  At 
that time, she wore a knee brace.  She was diagnosed as 
having bilateral patellofemoral syndrome.  Other reports in 
1995 show continued complaints of bilateral knee pain.

From August to October 1995, the veteran had physical therapy 
sessions due to low back pain and bilateral knee pain.  In 
September 1995, she had almost a full range of motion of the 
knees.  She had 0 to 135 degrees of knee flexion with pain at 
the end range.  She had full motion of the lumbar spine.

Outpatient treatment reports from 1996 show the veteran 
complained of bilateral knee pain.

A January 1996 report from Richard A. Matza, M.D. reveals the 
veteran had tenderness over her low back, no spasm, and 
limited range of motion of her back with pain.  She had 
positive grab sign with high-riding patella and crepitus on 
range of motion of her knees.  She had minimal effusion in 
the right knee with no instability other than patellofemoral.  
Review of MRI studies of the knees showed she had 
patellofemoral tilting without any evidence of wear.  The 
impression was bilateral patellofemoral chondromalacia, right 
worse than the left, and low back strain.  Dr. Matza stated 
the veteran had a 15 percent permanent partial disability of 
the right knee and 12 percent disability of the left knee.

A February 1996 VA report reveals the veteran was treated for 
continued complaints of daily-weekly subluxation episodes of 
the right and left patella, with greater problems on the 
right.  She stated she had anterior knee pain.  Physical 
examination of the right knee revealed decreased palpable 
lateral subluxation of the patella at 30 degrees of knee 
flexion with pain.  There was retropatellar tenderness and 
facet tenderness.  There was also patellar ligament 
tenderness and mild effusion.  She had negative Lachman and 
posterior drawer.  She was stable with varus and vulgus 
testing.  She had lateral retinacular tightness.  She had an 
increased Q angel to 17 degrees.  X-ray studies of the left 
knee revealed a lateral tilt of the patella with minimal 
subluxation.  The impression was patellofemoral syndrome, 
right greater than left.

February 1996 X-ray studies of the knees revealed patella 
lata on the right, no evidence of fracture or dislocation, 
and no other apparent abnormalities.  March 1996 X-ray 
studies of the knees showed an impression of no evidence of 
patellofemoral subluxation bilaterally.

In February and March 1996, the veteran continued to have 
bilateral knee pain which was worse on the right.  As a 
result, she was schedule for right knee surgery.  In March 
1996, she also complained of low back pain.

A March 1996 operation report reveals the veteran had a 
history of approximately 2-3 years duration of bilateral, 
right greater than left, anterior knee pain related to 
patellofemoral problems.  She had chronic pseudo subluxation 
episodes as well as anterior knee pain associated with 
loading the patellofemoral joint.  Examination was remarkable 
for lateral retinacular tightness and lateral facet 
tenderness.  She tended to track laterally in her 
patellofemoral joint and her radiographs confirmed this with 
plain X-ray and CT scans preoperatively.  She had no evidence 
of degenerative arthritis of the knees and had no other 
symptoms related to the knee.  Due to failed trials at 
physical therapy, the veteran underwent right knee diagnostic 
arthroscopy and a lateral release to correct a lateral 
compression problem.

Following the March 1996 operation, the veteran underwent 
physical therapy to decrease pain and edema of the right 
knee.  The goal was also to improve range of motion and 
strength of the right knee.  Examination revealed the knee 
had flexion to 110 degrees.  Her right quadriceps were 3+/5.  
The veteran made progress with physical therapy and by April 
1996 her range of motion was within normal limits.  Physical 
therapy reports also show the veteran received therapy for 
treatment of low back pain.  In May 1996, she continued to 
complain of right knee pain but had a full range of motion.  
She was noted to have mild infrapatellar edema of the right 
knee.

An April 1996, VA outpatient treatment report shows the 
veteran complained of back pain at the bottom of the spine.  
She stated the pain radiated upward to the shoulder blade.  
The assessment was continuous back pain.  During that time, 
she also complained of bilateral knee pain which was worse on 
the right.

In April 1996, physical examination of the right knee 
revealed some effusion.  She had a full range of motion.

A July 1996 VA outpatient treatment report shows the veteran 
had medial and lateral facet tenderness on the right and 
lateral facet tenderness on the left.  She had a full range 
of motion of the knees without pain.  The diagnosis was 
patellofemoral syndrome.  The plan was for her to wear a 
brace.

An August 1996 physical therapy report reveals the veteran's 
right patella was no longer displaced laterally after lateral 
release but was rotated medially.  She was instructing on 
knee taping.  Right knee strength was 4-/5 when using 25 to 
35 pound weights during knee extension.  Straight leg raising 
and hip abduction and adduction was so painful that she was 
able to use only a one 1 pound weight.  Her pain was 
decreased with new taping procedure.  Range of motion of the 
knee was within normal limits.  She continued to be in pain 
but appeared to be more active.

When treated in September 1996, the veteran stated that she 
continued to have right knee pain which was similar to the 
pain she had before her operation.  She stated she had 
minimal relief from surgery.  She reported that during the 
last two months she had been wearing a right knee brace and 
doing physical therapy exercises on her own.  She stated that 
there had been some improvements over the past 2 months.  
Physical examination revealed full range of knee motion 
bilaterally.  She had a positive right knee grind test.  She 
was tender bilateral over the femoral condyles.  Examination 
of the left knee revealed a negative grind test.  She was 
tender over the patella ligament.  The impression was 
patellofemoral syndrome.

In December 1996, the veteran was diagnosed as having 
bilateral patellofemoral syndrome.  The examiner noted she 
was status post arthroscopic and lateral release without 
improvement.  It was reported that she still was doing 
physical therapy and taking non-steroidal anti-inflammatory 
drug with minimal results.

December 1996 X-ray studies of the knees revealed no evidence 
of osteoarthritis.

In a December 1996 statement, the veteran stated she suffered 
from back and bilateral knee pain.  She stated she was unable 
to live a normal active life.  She stated should could not 
walk up stairs normally or open doors.  She claimed she had 
trouble showering and walking.  She stated she constantly had 
to take medication and wear braces and that she still felt 
her knees go out two to three times a day.  She reported her 
right knee was significantly worse than her left.  She 
claimed she was entitled to a rating in excess of 10 percent 
for her bilateral knee disorder.

In December 1996, the RO granted a temporary total rating 
convalescent rating based on the March 1996 right knee 
surgery.  The rating was made effective from March 1996 to 
April 1996.

An April 1997 VA neurological examination of the back 
revealed mild discomfort in a non-localizing manner to 
percussion of the spine.  There was no sciatic notch 
tenderness identified.  Straight leg raising was possible to 
approximately 75 degrees without any associated pain.  She 
ambulated normally.  Walking in tandem, on heels and on her 
toes was possible without any limitation.  The Romberg sign 
was absent.  Motor and sensory examination disclosed intact 
muscle bulk, tone, and strength throughout.  Sensation to 
primary modalities including touch, pinprick, temperature, 
vibration, and position sense were intact.  Deep tendon 
reflexes were normal.  The examiner diagnosed chronic knee 
discomfort felt to be secondary to repeated mild trauma.  He 
stated the veteran was reportedly diagnosed as having 
subluxation of the right patella.  He also diagnosed chronic 
back discomfort which was of a non-localizing nature.  He 
stated there were no associated neurological deficits by 
examination.

A July 1997 post-employment offer physical examination by Dr. 
Kenneth Johnson states the veteran had no forward flexion or 
extension of the back, and she had no shoulder motion above 
90 degrees.  He also noted her right and left knee disorder.  

In a July 1997 letter Dr. Johnson wrote that after a review 
of the functional job description and based on history and 
physical examination, the veteran was not recommended for the 
position.  He stated she could do no lifting or over shoulder 
tasks and that she needed to frequently change positions.

On a July 1998 orthopedic examination, the veteran reported 
her back pain had increased over the years.  She stated she 
had pain every day when she awoke in the morning.  She 
reported she had stiffness and spasm on a nearly daily basis 
and interference with her activities with daily living.  With 
respect to her knees, she described problems with her right 
knee.  She described popping, grinding, and pain in the right 
knee with negotiating stairs and squatting-type activities.  
She stated after her knee operation her pain had improved 
mildly, allowing her to do some exercise.  She related her 
left knee caused episodic pain and a constant sense of 
weakness.  The examiner noted bilateral plain films and CT 
scans showed no evidence of osteoarthritis and no evidence of 
subluxation.

Examination of the lumbar spine revealed some dysemmetry with 
spasm and tightness in the right paraspinal muscle in the 
lower lumbar region.  Her range of motion of the spine 
demonstrated flexion of 80 degrees, extension of 20 degrees, 
bilateral lateral bend to 15 degrees, bilateral rotation was 
to 20 degrees.  Her strength was intact on the lower 
extremities.  Her deep tendon reflexes were intact and her 
sensation was intact.  Examination of the right knee 
demonstrated healed arthroscopic portal sites.  She had 1 cm 
of quad atrophy.  Through active range of motion, she was a 
mild J sign indicating mild lateral subluxation of the 
patella and full extension.  There was also reproducible 
clunking of the patella through active extension.  Static 
examination of the knee demonstrated the ligaments to be 
intact.  There was significant medial and lateral facet 
tenderness.  She was markedly positive for provocative 
maneuvers for patella femoral syndrome.  The Q-angle was 
slightly increased.  Examination of the left knee revealed no 
evidence of effusion or surgical scars.  There was no atrophy 
compared to the contralateral leg.  Range of motion was full.  
There was no crepitus or clunking through range of motion.  
There was no J sign present.  The Q-angle was slightly 
increased.  On static examination, the ligaments were intact.  
There was no joint line tenderness.  She had palpable 
tenderness along the medial and lateral facets of her patella 
and was positive for provocative maneuvers for patella 
femoral syndrome.  

The examiner's assessments were that the veteran had long-
standing problems with her back and knees.  He stated her 
back diagnosis was mechanical low back pain with paraspinous 
muscle spasm.  Her diagnosis for the right knee was 
patellofemoral syndrome with crepitus and mal-tracking.  He 
stated the right knee may require more extensive surgical 
procedure for tibial tubercle elevation and medialization to 
correct the problems.  The diagnosis on the left was also 
patellofemoral syndrome.  He stated he did not see a surgical 
indication on the left side.

In February 1999, the RO granted a higher rating of 20 
percent for mechanical low back pain.  The RO also granted a 
separate 10 percent rating for right knee patellofemoral pain 
syndrome and a separate 10 percent rating for left knee 
patellofemoral pain syndrome.

II.  Analysis

A.  Higher rating for a low back disorder

The veteran's claim for a higher rating for her service-
connected lumbosacral strain is well grounded, meaning 
plausible.  The file shows that the RO has properly developed 
the evidence, and there is no further VA duty to assist the 
veteran with her claim.  38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

The veteran has complaints of low back pain and claims an 
increase in the current 20 percent rating assigned for the 
condition.  Her low back disorder is rated 20 percent rating 
under Code 5295, lumbosacral strain.

Lumbosacral strain is 20 percent disabling when there is 
muscle spasm on extreme forward bending, and unilateral loss 
of lateral spine motion in the standing position. A 40 
percent rating requires that the lumbosacral strain be 
severe, with listing of the whole spine to the opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in the standing position, loss of lateral spine 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion. 38 C.F.R. § 4.71a, Code 
5295.

VA examination in January 1994 revealed the veteran had mild 
spasm over the paraspinal muscles.  In April 1995, she had 
mild aching in the region of the lower lumbar musculature, 
but no spasm.  In January 1996, she was noted to have 
tenderness over her low back with no spasms.  In April 1997, 
she had mild discomfort in a non-localizing manner to 
percussion of the spine.  Examination in July 1998 revealed 
some dysemmetry with spasm and tightness in the right 
paraspinal muscle in the lower lumbar region. Although 
reports show periodic muscle spasms of the lumbar area, the 
presence of muscle spasm is contemplated in a 20 percent 
rating currently assigned under Code 5295.  The medical 
reports fail to show she has listing of the whole spine to 
the opposite side, marked limitation of forward bending in 
the standing position, or loss of lateral spine motion.  
Thus, the evidence supports no more than a 20 percent rating 
under Code 5295.  Signs of severe lumbosacral strain, as 
required for a higher rating, are not evident.

The veteran's back disorder can also be evaluated under Code 
5292, limitation of motion of the lumbar spine.  Moderate 
limitation of motion of the lumbar spine warrants a 20 
percent rating, and a 40 percent rating requires severe 
limitation of motion. 38 C.F.R. 4.71a, Code 5292.

On VA examination in January 1994, the veteran was noted to 
have a good range of motion.  In September 1994, she had 30 
degrees of extension, bilateral flexion to 35 degrees, and 
bilateral rotation to 40 degrees.  An April 1995 VA 
examination reveals she had full flexion, -10 degrees of 
hyperextension, lateral bending to 20 degrees, and lateral 
rotation between 20 and 30 degrees.  A July 1997 private 
employment physical reported the veteran had "no" forward 
flexion or extension of the back.  However, this report is 
inconsistent with earlier and later medical records and is 
not deemed credible for rating purposes.  On July 1998 VA 
examination the veteran had 80 degrees of flexion, 20 degrees 
of extension, 15 degrees of lateral bending bilaterally, and 
bilateral rotation was to 20 degrees.  The overall evidence, 
including the most recent 1998 VA examination, shows no more 
than moderate limitation of motion of the low back.  Thus, a 
rating in excess of 20 percent under Diagnostic Code 5292 is 
not warranted.  There is no objective evidence that pain on 
use of the low back results in limitation of motion to a 
degree which would support a higher rating.  38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

The evidence of record depicts a low back disorder which is 
productive of no more than moderate limitation of motion or 
moderate lumbosacral strain.  This supports no more than a 20 
percent ratings under Codes 5292 or 5295.  The preponderance 
of the evidence is against the claim for a rating in excess 
of 20 percent rating for the low back disorder.  
Consequently, the benefit-of-the doubt doctrine is 
inapplicable and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

B.  Increased ratings for right and left knee disorders

The veteran's claims for increased ratings for service-
connected right knee patellofemoral pain syndrome (rated 10 
percent) and left knee patellofemoral pain syndrome (rated 10 
percent) are well grounded, meaning plausible.  The file 
shows that the RO has properly developed the evidence, and 
there is no further VA duty to assist the veteran with her 
claims.  38 U.S.C.A. § 5107(a).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran is currently assigned a 10 percent rating for her 
right knee disorder and a 10 percent rating for her left knee 
disorder under 38 C.F.R. § 4.71a, Code 5257.  This code 
provides a 10 percent rating for slight recurrent subluxation 
or lateral instability of the knee, and a 20 percent is 
assigned when it is moderate.  

The medical evidence from 1994 to 1998 shows the veteran at 
times was diagnosed as having a subluxating patellae.  
However, most reports show that she had a negative Lachman 
and posterior drawer and that she was stable to varus and 
vulgus testing.  March 1996 X-ray studies of the right knee 
showed no evidence of subluxation.  An August 1996 medical 
report reveals the veteran's right patella was no longer 
displaced after the lateral release.  In July 1998, a VA 
examiner noted bilateral plain films and CT scans showed no 
evidence of subluxation.  Physical examination in July 1998 
revealed mild lateral subluxation of the patella.  The 
medical evidence from 1994 to 1998 shows that the veteran at 
any given time has had at best slight subluxation of the 
right knee patella, although the rest of the knee joint is 
stable.  There is no evidence during 1994 to 1998 showing 
that she has moderate subluxation or instability of the right 
knee.  Thus a rating higher than 10 percent under Code 5257 
is not warranted for the right knee disability.

With respect to the left knee, the medical evidence shows 
that in 1994, she had negative Lachman and anterior drawer 
signs.  She had no ligament laxity but had laxity of the 
patella.  The diagnosis was subluxating patellae.  February 
1996 X-ray studies reveal minimal subluxation of the patella, 
and March 1996 studies showed no evidence of subluxation of 
the patella.  In 1998 a VA examiner noted that plain films 
and CT scans showed no evidence of subluxation.  A review of 
the evidence between 1994 and 1998 shows that at most the 
veteran has had minimal subluxation of the left patella, and 
the rest of the knee joint is stable.  There is no evidence 
of moderate instability of subluxation of the left knee.  
Thus a rating higher than 10 percent for the left knee 
disability is not warranted under Code 5257. 

Standard motion of a knee is from 0 degrees extension to 140 
degrees flexion.  38 C.F.R. § 4.71, Plate II.  A 0 percent 
rating is warranted for limitation of leg flexion when it is 
limited to 60 degrees, a 10 percent rating is warranted when 
it is limited to 45 degrees, and a 20 percent rating is 
warranted when it is limited to 30 degrees.  38 C.F.R. 
§ 4.71a, Code 5260.  A 0 percent rating is warranted when leg 
extension is limited to 5 degrees, a 10 percent rating is 
warranted when it is limited to 10 degrees, and a 20 percent 
rating is warranted when it is limited to 15 degrees.  
38 C.F.R. § 4.71a, Code 5261.  In April 1995, the veteran was 
noted to have a full range of motion of her knees.  In 
September 1995, she had 0 to 135 degrees of motion of the 
knees.  From April 1996 to July 1998, reports show she had 
full range of motion of her knees.  If the veteran's knee 
disorders were rated under either Code 5260 or 5261, she 
would be assigned noncompensable ratings for each knee.  
Moreover, there is no objective evidence of additional 
limitation of motion of the knees due to pain on use, and 
certainly not additional limitation to the extent necessary 
for compensable ratings under the limitation of motion codes.  
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The Board finds that the preponderance of the evidence is 
against the veteran's claims for higher ratings for right and 
left knee disorders.  Thus, the benefit-of-the-doubt rule is 
inapplicable, and the claims must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 20 percent for a low back disorder is 
denied.

A rating in excess of 10 percent for a right disorder is 
denied.

A rating in excess of 10 percent for a left knee disorder is 
denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

 

